EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders iMergent,Inc. We consent to the incorporation by reference in Registration Statements No. 333-95205, No. 333-120432, and No. 333-120433 on Form S-8 of iMergent, Inc. of our report dated September1, 2009 with respect to the consolidated financial statements and financial statement schedule of iMergent, Inc. contained in iMergent, Inc.’s Transition Report on Form 10-KT for the period ended December 31, 2009. /s/ Tanner LC Salt Lake City, Utah March2,
